                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

C R BARD INC. and BARD PERIPHERAL
VASCULAR, INC.,
                                                            Civ. No. 15-218-JFB-SRF
         Plaintiffs/Counterclaim Defendants,

      vs.                                                  MEMORANDUM and ORDER

ANGIODYNAMICS, INC.,

              Defendant/Counterclaim plaintiff.




       This     matter    is   before   the   Court   on    defendant/counterclaim    plaintiff

AngioDynamics, Inc.’s (“AngioDynamics”) motion for attorneys’ fees and nontaxable

expenses (D.I. 450), plaintiffs/counterclaim defendants Bard Peripheral Vascular, Inc.’s

and C.R. Bard’s (collectively, “Bard”) motion to stay the attorney fees and costs motion

(D.I. 455), and the parties’ competing requests for final judgment in a separate

document pursuant to Federal Rule of Civil Procedure 58 (D.I. 454 and D.I. 458). The

parties have each submitted a proposal for the entry of judgment. (D.I. 454, Ex. A and

D.I. 458-1). The proposals differ only in that Bard seeks dismissal of AngioDynamics’s

equitable counterclaims without prejudice, whereas AngioDynamics seeks either a

bench trial setting or a stay pending any appeal.

       At trial, on March 7, 2019, the Court sustained AngioDynamics’s oral motion for

Judgment as a Matter of Law, as well as its motions for summary judgment under

Federal Rule of Civil Procedure 56, on the grounds that the claims of the Asserted

Patents are invalid, not patent-eligible, not infringed and not willfully infringed. D.I. 446,

Transcript at 1247-50, 1252-1255. Bard filed a notice of appeal of the ruling on April 3,

                                               1
2019 (D.I. 441). Under the Federal Rules of Appellate Procedure, the notice of appeal

filed after the court announces a decision or order—but before the entry of the judgment

or order—is treated as filed on the date of and after the entry. Fed. R. App. P. 4(a)(2).

The Federal Rules of Civil Procedure require that, with some exceptions not relevant

here, “every judgment and amended judgment must be set out in a separate document.”

Fed. R. Civ. P. 58(a). The Court later issued an opinion elaborating on its findings on

the record at trial and stating that any deadline for appeal of the Court’s rulings “shall be

calculated from [that] date, April 26, 2019. (D.I. 449, Memorandum and Order at 1)

Earlier, the Court had granted Bard’s motion in limine to bifurcate AngioDynamics’s

equitable issues from the main trial. See D.I. 358 at 5 (“The Court agrees with Bard. It

is not for the jury to decide issues related to inequitable conduct . . . The Court will hear

this evidence and decide the equitable conduct claims”).

       The Court is inclined to think the inequitable conduct and unclean hands claims

against Bard may be moot, but finds that any remaining claims, as well as the motion for

fees and costs should be stayed in any event. The actions of the Appeals Court may

affect these matters. The Court finds it appropriate, in view of the pending appeal, to

grant the motion for entry of judgment and to stay the remaining motions pending the

outcome of the appeal. Accordingly, the Court finds the requests for entry of judgment

should be granted in part, the motion for a stayed should be granted and a stay of

pending proceedings should be issued.




IT IS HEREBY ORDERED:



                                             2
        1.    Bard Peripheral Vascular, Inc.’s and C.R. Bard’s motion to stay (D.I. 455)

is granted.

        2.    AngioDynamics, Inc.’s motion for attorney fees and nontaxable expenses

(D.I. 450) is stayed pending the appeal of this matter.

        3.    The parties’ requests for a final judgment in a separate document

pursuant to Federal Rule of Civil Procedure 58 (D.I. 454 and D.I. 458) are granted in

part.

        4.    A Final Judgment will issue this date.


Dated this 21st day of May 2019.

                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge




                                            3
